In a proceeding for the judicial dissolution of National Alarm Systems, Inc., because of an irreconcilable conflict between the two stockholders of the corporation, one of the stockholders, Arthur M. Kolb, has *747appealed from six orders of the Supreme Court, Kings County, which appeals are presently under consideration. That appellant has also appealed from five orders of the same court by notice of appeal dated January 7, 1975. The five said appeals axe ordered on the calendar of this court for the May 1975 Term and are directed to be perfected for that term. In the interim, the appeals presently under consideration will be held in abeyance. The records and appellant’s brief upon said five appeals must be served and filed on or before March 21, 1975 and respondents’ briefs thereon must be served and filed on or before April 4, 1975. Martuseello, Acting P. J., Christ, Munder and Shapiro, JJ., concur.